Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 1 of 21




                                              MJ21-289
                Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 2 of 21




 1                            AFFIDAVIT OF SHAWNA MCCANN
 2 STATE OF WASHINGTON                   )
                                         )      ss
 3
     COUNTY OF KING                      )
 4
 5         I, Shawna McCann, a Special Agent with the Federal Bureau of Investigation,
 6 Seattle, Washington, being first duly sworn, hereby depose and state as follows:
 7                                       INTRODUCTION
 8         1.       This Affidavit is being submitted pursuant to Federal Rule of Criminal
 9 Procedure 41 in support of an Application for a warrant authorizing the search of the
10 following locations associated with Cesar Clemente III:
11                  a.     Storage Unit Numbers 1042 and 3127 at West Coast Self-Storage
12                  Columbia City, located at 3736 Rainier Avenue S, Seattle, Washington,
13                  rented under the name Cesar Clemente III (the “SUBJECT UNITS”), as
14                  further described in Attachment A1, which is attached hereto and
15                  incorporated herein, for the items to be searched for and seized described in
16                  Attachment B, which is attached hereto and incorporated herein.
17                  b.     Safety deposit box 457 at the Capitol Hill branch of U.S. Bank,
18                  located at 135 Broadway E, Seattle, Washington, rented under the name
19                  Cesar Ysmael Clemente III (the “SUBJECT BOX”), as further described in
20                  Attachment A2, which is attached hereto and incorporated herein, for the
21                  items to be searched for and seized described in Attachment B, which is
22                  attached hereto and incorporated herein.
23         2.       Based on my training and experience and the facts as set forth in this
24 Affidavit, there is probable cause to believe that violations of Title 21, United States
25 Code, Sections 841 (Distribution of Controlled Substances), 846 (Conspiracy), and
26 843(b) (Use of Communication Facility to Facilitate Controlled Substance Offense), and
27 Title 18, United States Code, Section 924(c) (Possession of a Firearm in Furtherance of a
28 Drug Trafficking Offense) have been committed, are being committed, and will be
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 1                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                 Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 3 of 21




 1 committed by Michael Walker and his associates, including Cesar Clemente III, in
 2 furtherance of the Michael Walker Drug Trafficking Organization (DTO). There is also
 3 probable cause to believe that the locations described above contain evidence of the
 4 aforementioned offenses. As such, there is probable cause to search the locations
 5 described in Attachments A1 and A2, for evidence, instrumentalities, or contraband of
 6 these crimes, as described in Attachment B. Obtaining the information sought in this
 7 Affidavit is necessary to further the investigation into these offenses.
 8                                    AGENT BACKGROUND
 9          3.       I am employed as a Special Agent (SA) with the Federal Bureau of
10 Investigation (FBI) and have been employed with the FBI since September 2017. I am
11 currently assigned to the Seattle Field Division where I am a member of the violent
12 crime, gang, and Transnational Organized Crime – Western Hemisphere squad. In this
13 capacity, I investigate, inter alia, violations of the Controlled Substance Act, Title 21,
14 United States Code, Section 801 et seq., and related offenses. I have received specialized
15 training in the enforcement and investigation of the Controlled Substance Act. I have
16 received over 400 hours of classroom training including, but not limited to, drug
17 identification, drug interdiction, money laundering techniques and schemes, smuggling,
18 and the investigation of individuals and/or organizations involved in the illegal
19 possession, possession for sale, sales, importation, smuggling, manufacturing, and
20 trafficking of controlled substances.
21          4.       In my role as a Special Agent for the FBI, I have participated in narcotics
22 investigations (e.g., heroin, cocaine, marijuana, and methamphetamine) that have resulted
23 in the arrest of individuals and the seizure of illicit narcotics and/or narcotics-related
24 evidence and the forfeiture of narcotics-related assets. I have been involved in the service
25 of federal and state search warrants as part of these investigations. I have encountered
26 and have become familiar with various tools, methods, trends, paraphernalia, and related
27 articles utilized by various traffickers in their efforts to import, export, conceal, and
28 distribute controlled substances. I am also familiar with the manner in which drug
     USAO 2019R01083                                                         UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 2                                        SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                 Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 4 of 21




 1 traffickers use telephones, often cellular telephones, to conduct their unlawful operations,
 2 and how they code their conversations to disguise their unlawful activities. I am also
 3 familiar with the various methods of packaging, delivering, transferring, and laundering
 4 drug proceeds. Additionally, through my training and experience, I can identify illegal
 5 drugs by sight, odor, and texture.
 6          5.       I have also worked on drug investigations involving the use of court-
 7 authorized wiretaps under Title III. In that capacity, I have had the opportunity to
 8 monitor, listen to, and review transcripts and line sheets (prepared by linguists)
 9 documenting the content of hundreds of intercepted conversations involving the
10 trafficking of cocaine, methamphetamine, heroin, and other narcotics, by persons who
11 used some form of code to attempt to thwart law enforcement detection. I have also
12 interviewed defendants at the time of their arrest and have debriefed, spoken with, and/or
13 interviewed numerous drug dealers or confidential sources (informants) at proffer and
14 field interviews who were experienced in speaking in coded conversation over the
15 telephone. From these interviews, and also from discussions with other experienced
16 agents, I have gained knowledge regarding the various methods, techniques, codes,
17 and/or jargon used by drug traffickers in the course of their criminal activities, including
18 their use of firearms to protect their narcotics-related activities and of cellular telephones
19 and other electronic means to facilitate communications while avoiding law enforcement
20 scrutiny.
21          6.       I have written affidavits in support of court-authorized federal warrants and
22 orders in the Western District of Washington for GPS tracking of telephones, Pen
23 Register/Trap and Trace, and search warrants. Additionally, I have testified in grand jury
24 proceedings, written investigative reports, and conducted and participated in numerous
25 interviews of drug traffickers of various roles within drug organizations, which has
26 provided me with a greater understanding of the methods by which drug trafficking
27 organizations operate.
28
     USAO 2019R01083                                                         UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 3                                        SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 5 of 21




 1         7.       I am an investigative law enforcement officer of the United States within
 2 the meaning of 18 U.S.C. § 2510(7). As such, I am empowered to conduct investigations
 3 of, and to make arrests for, violations of the Controlled Substance Act, Title 21, United
 4 States Code, Section 801 et seq., and related offenses.
 5         8.       The facts set forth in this Affidavit are based on my own personal
 6 knowledge; knowledge obtained from other individuals during my participation in this
 7 investigation, including other law enforcement personnel; review of documents and
 8 records related to this investigation; communications with others who have personal
 9 knowledge of the events and circumstances described herein; and information gained
10 through my training and experience. Because this Affidavit is submitted for the limited
11 purpose of establishing probable cause in support of the Application for the search
12 warrant, it does not set forth each and every fact that I or others have learned during the
13 course of this investigation.
14                                     APPLICABLE LAW
15         9.       Title 21, United States Code, Section 841 provides for criminal penalties
16 for the distribution of, and possession with intent to distribute, controlled substances.
17 Title 21, United States Code, Section 846 provides for criminal penalties for those who
18 conspire to commit these acts. In addition, Title 21, United States Code, Section 843(b)
19 makes it a felony offense to use a communications facility (including cellular telephones)
20 to facilitate a controlled substance offense.
21                KNOWLEDGE BASED ON TRAINING AND EXPERIENCE
22         10.      Based upon my training and experience, including my experience in this
23 investigation, and my discussions with other experienced officers and agents involved in
24 drug investigations, I know the following:
25                  a.    Traffickers of controlled substances, and those who assist them,
26         maintain and tend to retain accounts or records of their drug trafficking activities,
27         including lists of drug quantities and money owed, telephone records including
28         contact names and numbers, photographs, and similar records of evidentiary value.
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 4                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 6 of 21




 1        These items are generally kept in locations where drug traffickers believe their
 2        property is secure and will remain undetected from law enforcement, such as
 3        inside their homes, vehicles, storage lockers, and businesses.
 4               b.     Traffickers of controlled substances commonly maintain records
 5        reflecting names or nicknames, addresses, and/or telephone numbers of their
 6        suppliers, customers and associates in the trafficking organization. Traffickers
 7        commonly maintain this information in books or papers as well as in their cellular
 8        telephones. Traffickers often maintain cellular telephones for ready access to their
 9        clientele and to maintain their ongoing drug trafficking. Traffickers often change
10        their cellular telephone numbers to avoid detection by law enforcement, and it is
11        common for traffickers to use more than one cellular telephone at any one time.
12               c.     Traffickers maintain evidence of their criminal activity at locations
13        that are convenient to them, including their residences, vehicles, and storage
14        lockers. This evidence often includes not only contraband and paraphernalia, but
15        also financial records, records of property and vehicle ownership, records of
16        property rented, and other documentary evidence relating to their crimes. Drug
17        traffickers sometimes take or cause to be taken photographs and/or video
18        recordings of themselves, their associates, their property, and their illegal product.
19        These individuals often maintain these photographs and recordings in their
20        possession or at their premises.
21               d.     During the execution of search warrants, it is common to find
22        papers, letters, billings, documents, and other writings which show ownership,
23        dominion, and control of vehicles, residences, and/or storage units.
24               e.     Persons trafficking and using controlled substances commonly sell
25        or use more than one type of controlled substance at any one time.
26               f.     Traffickers frequently maintain items necessary for weighing,
27        packaging, and cutting drugs for distribution. This paraphernalia often includes,
28
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 5                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 7 of 21




 1        but is not limited to, scales, plastic bags and cutting/diluting agents and items to
 2        mask the odor of drugs.
 3               g.     It is common for drug dealers to also be users of their product, and
 4        that it is common for the drug user to maintain paraphernalia associated with the
 5        use of controlled substances.
 6               h.     Traffickers frequently maintain records, books, notes, ledgers, travel
 7        documents, and other papers relating to the transportation and distribution of
 8        controlled substances, including travel records, in locations convenient to them,
 9        such as their residences and vehicles.
10               i.     Traffickers frequently keep on hand amounts of United States
11        currency in order to maintain and finance their ongoing narcotics business. They
12        commonly deal in currency because of its untraceable nature. They sometimes
13        convert their illicit currency into currency equivalents such as cashier’s checks and
14        money orders. Traffickers often conceal in secure locations such as their
15        residences and vehicles currency, financial instruments, precious metals, jewelry,
16        and other items of value which are the proceeds of drug transactions, and evidence
17        of consequential financial transactions relating to obtaining, transferring,
18        secreting, or spending large sums of money made from engaging in drug
19        trafficking activities, and financial books, records, receipts, notes, ledgers, diaries,
20        journals, and all records relating to income, profit, expenditures, or losses, and
21        other records showing the management of such assets. Traffickers often have
22        money counters.
23               j.     Traffickers often maintain weapons, including guns, ammunition,
24        and body armor, in secure locations such as their residences and vehicles, in order
25        to protect their drugs and drug proceeds.
26               k.     Traffickers often have false identification documents and
27        identification documents in the names of others in order to conceal their identities.
28
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 6                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 8 of 21




 1                l.     Traffickers very often place assets in names other than their own, or
 2         use fictitious names and identification, to avoid detection of these assets by
 3         government agencies, and that even though these assets are in other persons’
 4         names, the drug dealers actually own and continue to use these assets and exercise
 5         dominion and control over them.
 6                m.     Illegal drug trafficking is a continuing activity over months and even
 7         years. Illegal drug traffickers will repeatedly obtain and distribute controlled
 8         substances on a somewhat regular basis, much as any distributor of a legitimate
 9         commodity would purchase stock for sale and, similarly, such drug traffickers will
10         have an “inventory” which will fluctuate in size depending upon various factors to
11         include the demand and supply for the product. I would expect the trafficker to
12         keep records of his illegal activities for a period of time extending beyond the time
13         during which he actually possesses illegal controlled substances, in order that he
14         can maintain contact with his criminal associates for future drug transactions, and
15         so that he can have records of prior transactions for which, for example, he might
16         still be owed money, or might owe someone else money. These records are often
17         created in code.
18          11.   As noted above, drug dealers use cellular telephones as a tool or
19   instrumentality in committing their criminal activity. They use them to maintain contact
20   with their suppliers, distributors, and customers. They prefer cellular telephones
21   because, first, they can be purchased without the location and personal information that
22   land lines require. Second, they can be easily carried to permit the user maximum
23   flexibility in meeting associates, avoiding police surveillance, and traveling to obtain or
24   distribute drugs. Third, they can be passed between members of a drug conspiracy to
25   allow substitution when one member leaves the area temporarily. Since cellular phone
26   use became widespread, every drug dealer I have contacted has used one or more
27   cellular telephones for his or her drug business. I also know that it is common for drug
28   traffickers to retain in their possession phones that they previously used, but have
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 7                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 9 of 21




 1   discontinued actively using, for their drug trafficking business. Based on my training
 2   and experience, the data maintained in a cellular telephone used by a drug dealer is
 3   evidence of a crime or crimes. This includes the following:
 4                a.     The assigned number to the cellular telephone (known as the mobile
 5         directory number or MDN), and the identifying telephone serial number
 6         (Electronic Serial Number, or ESN), (Mobile Identification Number, or MIN),
 7         (International Mobile Subscriber Identity, or IMSI), or (International Mobile
 8         Equipment Identity, or IMEI) are important evidence because they reveal the
 9         service provider, allow us to obtain subscriber information, and uniquely identify
10         the telephone. This information can be used to obtain toll records, to identify
11         contacts by this telephone with other cellular telephones used by co-conspirators,
12         to identify other telephones used by the same subscriber or purchased as part of a
13         package, and to confirm if the telephone was contacted by a cooperating source or
14         was intercepted on a wiretap here or in another district.
15                b.     The stored list of recent received calls and sent calls, as well as the
16         voicemail content from missed calls, is important evidence. It identifies telephones
17         and individuals recently in contact with the telephone user. This is valuable
18         information in a drug investigation because it will identify telephones used by
19         other members of the organization, such as suppliers, distributors, and customers,
20         and it confirms the date and time of contacts. If the user is under surveillance, it
21         identifies what number he called during or around the time of a drug transaction or
22         surveilled meeting. If the caller leaves a voicemail, it also may help identify the
23         caller and the purpose of the call. Even if a contact involves a telephone user not
24         part of the conspiracy, the information is helpful (and thus is evidence) because it
25         leads to friends and associates of the user who can identify the user, help locate the
26         user, and provide information about the user. Identifying a defendant’s law-
27         abiding friends is often just as useful as identifying his drug-trafficking associates.
28
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 8                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
           Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 10 of 21




 1               c.     Stored text messages, emails, and any social media content/messages
 2        (like Facebook messenger) are important evidence, similar to stored numbers.
 3        Agents can identify both drug associates and friends of the user who likely have
 4        helpful information about the user, his location, and his activities and purpose for
 5        meeting.
 6               d.     Photographs and video recordings on a cellular telephone, including
 7        metadata, are evidence because they help identify the user, either through his or
 8        her own picture/video, or through pictures/videos of friends, family, and associates
 9        that can identify the user and the locations the user has been. Pictures/videos also
10        identify associates likely to be members of the drug trafficking organization. Some
11        drug dealers photograph/video groups of associates, sometimes posing with
12        weapons and showing identifiable gang signs. Also, digital photos often have
13        embedded “geocode” or GPS information embedded in them. Geocode
14        information is typically the longitude and latitude where the photo was taken.
15        Showing where the photo was taken can have evidentiary value. This location
16        information is helpful because, for example, it can show where coconspirators
17        meet, where they travel, and where assets might be located.
18               e.     Stored web browsing history is important evidence because it shows
19        the user’s activities and places of interest, including if the user looked up
20        addresses, restaurants, and other businesses on a web browser on the cell phone,
21        which can show where coconspirators meet, where they travel, and where assets
22        might be located. Moreover, through web browsing history, a user can also access
23        or look up associates or coconspirators on social media, which is valuable
24        information in a drug investigation because it will identify members of the
25        organization, such as suppliers, distributors and customers.
26               f.     Stored address records are important evidence because they show the
27        user’s close associates and family members, and they contain names and
28        nicknames connected to phone numbers that can be used to identify suspects.
     USAO 2019R01083                                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 9                                      SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 11 of 21




 1                g.      Stored data in money transfer applications, such as Venmo and
 2         CashApp, are important evidence because they show from whom and to whom the
 3         user is sending money. In the era of digital currency and online money transfers, I
 4         know based on my training and experience, and intercepted communications
 5         during this investigation that drug traffickers, and specifically drug traffickers
 6         within the Michael Walker DTO, use Cash App and other money transfer
 7         applications to pay for drug products in lieu of physical cash. Accordingly, any
 8         stored data on money transfer applications on cell phones can show the user’s drug
 9         trafficking associates, customers, and other connections.
10                h.      Stored location data, including from any map applications on the cell
11         phone, are important evidence because the data can show where the user has been,
12         including addresses of residences and business parking lots, which can show stash
13         house locations, drug transaction meeting locations, or the addresses of a drug
14         trafficker's associates, customers, or suppliers.
15                          STATEMENT OF PROBABLE CAUSE
16         12.    The United States, including the FBI, is conducting a criminal investigation
17 of Michael Walker and the Michael Walker DTO regarding possible violations of Title
18 21, United States Code, Sections 841, 846, 843(b), and related crimes.
19 A.      Background Regarding Michael Walker and His Drug Trafficking
20         13.    Investigators believe Michael Walker to be a trafficker of narcotics in this
21 District. To summarize, according to historical reports, Michael Walker has been a
22 subject or person of interest in drug investigations at least as far back as 2016, including
23 reports of Michael Walker making trips to and from Los Angeles to pick up narcotics and
24 supplying cocaine to numerous individuals. In 2019, two separate individuals stated they
25 had purchased cocaine from Michael Walker and/or Michael Walker’s associates,
26 Maghan Stenson, Stevie Allen, and Jamaal Davis, on several occasions in the past.
27         14.    Beginning in 2019, the FBI and Seattle Police Department (SPD) began
28 investigating Michael Walker and the drug trafficking organization (DTO) Michael
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 10                                      SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 12 of 21




 1 Walker is affiliated with within the Western District of Washington. Through the use of
 2 confidential source information and traditional investigative techniques, agents 1
 3 identified several individuals, including Michael Walker, Maghan Stenson, Jamaal Davis,
 4 James Lowe, Kevin Gipson, and Stevie Allen who are involved in the trafficking and
 5 distribution of drugs in this District.
 6            15.      As part of this investigation, agents conducted several rounds of court-
 7 authorized wiretaps on several target cell phones, including Michael Walker using TT8,
 8 Larry Collins using TT16, Jimmy Carter using TT20, and Kefentse Lumumba-Olabisi
 9 using TT30. 2
10 B.         Cesar Clemente III’s History of Drug Trafficking
11            16.      On April 14, 2020, at approximately 2:43 p.m., agents observed, via remote
12 surveillance, a white Toyota Highlander bearing Washington license plate BCW0719
13 (Subject Vehicle 18) pull into the driveway of Michael Walker’s residence in Renton. Via
14 remote video surveillance, a male, identified as Cesar Clemente III based on a
15 comparison to his driver’s license photograph, exited the white Toyota Highlander,
16 opened the rear driver’s side door, retrieved a black backpack, and walked into Walker’s
17 residence. At approximately 2:49 p.m., agents observed, via remote surveillance, Cesar
18 Clemente III exit Walker’s residence carrying the black backpack in one hand, which
19 appeared to be lighter/weigh less than when Cesar Clemente III carried the backpack into
20 the residence. Cesar Clemente III put the black backpack in the rear driver’s side of the
21 Toyota Highlander and departed Michael Walker’s residence. At approximately 2:57
22 p.m., agents observed Cesar Clemente III park at an apartment complex located at 1104 S
23
24
     1
      When I use the term “agents” and “investigators” throughout this Affidavit, I am referring to law enforcement
25   personnel, including but not limited to FBI agents and intel personnel, DEA agents, IRS agents, task force officers,
26   and Seattle Police Department sergeants, detectives, and officers.
     2
27     Agents confirmed each listed individual was the user of each corresponding device, respectively, by obtaining a
     search warrant for and/or wiretap order that included GPS location data for each device, and observed each
28   individual, identified based on a comparison to their driver’s license photograph, in the vicinity of the GPS ping
     radii for each device at multiple different times and locations.
       USAO 2019R01083                                                                           UNITED STATES ATTORNEY
                                                                                                700 STEWART STREET, SUITE 5220
       AFFIDAVIT OF SA SHAWNA MCCANN - 11                                                         SEATTLE, WASHINGTON 98101
                                                                                                          (206) 553-7970
             Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 13 of 21




 1 18th Street, Renton, Washington. Agents then observed Cesar Clemente III meeting with
 2 an unknown male in the front passenger seat of the white Toyota Highlander. At
 3 approximately 3:14 p.m., agents observed Cesar Clemente III and the unknown male
 4 standing in the parking lot of the apartment complex smoking marijuana, determined
 5 based on the odor emitted from the smoke. At approximately 4:09 p.m., agents observed
 6 the unknown male go inside an upstairs apartment unit door, either unit #7 or #4, by
 7 entering a code on the door. At approximately 4:11 p.m., agents observed the unknown
 8 male exit the apartment unit carrying a black and red shoe box in one hand and
 9 accompanied by a small child. The black male handed the shoe box to Cesar Clemente III
10 and then Cesar Clemente III departed the apartment complex lot driving the white Toyota
11 Highlander.
12         17.    At approximately 4:15 p.m., agents initiated a vehicle stop on Cesar
13 Clemente III. Cesar Clemente III failed to stop his vehicle and continued driving. Cesar
14 Clemente III stopped at a red light in the far left lane at the intersection of Benson Road S
15 and 515/Benson Drive S in Renton, Washington, but still refused to pull over. An agent
16 with activated emergency lights pulled up alongside Cesar Clemente III and told Cesar
17 Clemente III that he was the police and instructed Cesar Clemente III to pull over. Cesar
18 Clemente III refused to pull over and proceeded to run the red light, crossing other lanes
19 of stopped traffic, and turned right onto 515/Benson Drive S. Agents observed Cesar
20 Clemente III eventually park on the street across from a residence located at 1032 S 32nd
21 Place, Renton, Washington. Cesar Clemente III quickly exited the white Toyota
22 Highlander, grabbed the black backpack and another bag from the backseat of the white
23 Toyota Highlander, and ran across the street towards the residence at 1032 S 32nd Place,
24 Renton, Washington. Agents observed Cesar Clemente III run to the side of the house,
25 through a wooden fence/side gate, and into the backyard of 1032 S 32nd Place, Renton,
26 Washington. At approximately 4:35 p.m., agents observed Cesar Clemente III exit the
27 residence at 1032 S 32nd Place, Renton, Washington followed by an unknown male later
28 identified as Cesar Clemente III’s cousin. Cesar Clemente III was placed into handcuffs
     USAO 2019R01083                                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 12                                     SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 14 of 21




 1 and temporarily detained by agents as a result of his failure to pull over for law
 2 enforcement and then fleeing on foot with a backpack and another bag into his cousin’s
 3 residence.Cesar Clemente III was read Miranda warnings by agents. Cesar Clemente III
 4 verbally stated that he understood his rights and agreed to waive his rights and speak with
 5 law enforcement without a lawyer present. At this time, Cesar Clemente III admitted that
 6 he had four pounds of marijuana in the backpack and a firearm, all of which he had
 7 retrieved from the white Toyota Highlander before running across the street to his
 8 cousin’s house. 3 Cesar Clemente III stated that he had a valid firearms carry permit and
 9 carried the firearm for protection. Cesar Clemente III admitted he often traveled with
10 large amounts of cash and marijuana and was worried about being robbed. Agents located
11 a firearm, a cell phone, and keys to the white Toyota Highlander on Cesar Clemente III’s
12 person when he exited his cousin’s house and was detained. Cesar Clemente III provided
13 agents with verbal consent to search his cousin’s house, including the belongings he put
14 in his cousin’s house, and separate verbal consent to search the house was also obtained
15 from Cesar Clemente III’s cousin. In the cousin’s residence, agents located a backpack
16 that Cesar Clemente III acknowledged was his and contained approximately four pounds
17 of marijuana. Agents also located an additional pound of marijuana in the garage and a
18 cell phone in the house. Cesar Clemente III denied going into the garage, but his cousin
19 told agents that Cesar Clemente III went into the garage before exiting the house and
20 being detained by law enforcement and that the one pound of marijuana in the garage was
21 not his. Cesar Clemente III eventually admitted that the cell phone found in his cousin’s
22 house was his, and that he had two cell phones. Cesar Clemente III provided agents with
23 verbal consent to search his white Toyota Highlander. Agents located a wallet inside the
24 vehicle that contained a driver’s license for Cesar Clemente III, various credit/bank cards,
25 an EBT card, and approximately $30.00 in the center console of the vehicle. The white
26
27   3
       Agents consulted with a Washington State Liquor and Cannabis Board investigator who was shown photographs of
28   the marijuana seized from Cesar Clemente and advised that the marijuana was not legally packaged for processing,
     transportation, or sale, nor did Cesar Clemente have the required inventory form for transporting marijuana legally.
       USAO 2019R01083                                                                          UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
       AFFIDAVIT OF SA SHAWNA MCCANN - 13                                                        SEATTLE, WASHINGTON 98101
                                                                                                       (206) 553-7970
             Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 15 of 21




 1 Toyota Highlander smelled strongly of marijuana, as did Cesar Clemente III’s clothes.
 2 Cesar Clemente III declined to provide consent to search his cell phones. While agents
 3 were submitting Cesar Clemente III’s cell phones into evidence approximately one to two
 4 hours after releasing Cesar Clemente III, both cell phones were remotely wiped/restored
 5 to factory settings. Based on my training and experience, I believe that Cesar Clemente
 6 III went to Michael Walker’s residence to supply Michael Walker with marijuana, which
 7 was contained in the black backpack that Cesar Clemente III carried into Walker’s
 8 residence.
 9         18.    In the weeks leading up to this transaction, agents observed Cesar Clemente
10 III via remote video surveillance making short visits consistent with drug transactions at
11 Michael Walker’s residence on at least six occasions. Based on the frequent, short trips
12 Cesar Clemente III made to Michael Walker’s residence, often carrying a bag inside
13 Michael Walker’s residence and exiting with a bag that appeared lighter, and the vehicle
14 stop shortly after Cesar Clemente III visited Michael Walker’s residence on April 14,
15 2020 that resulted in the seizure of about five pounds of marijuana and a firearm, I
16 believe that Cesar Clemente III supplied Michael Walker with marijuana during each of
17 these meetings.
18         19.    On September 28, 2020, agents intercepted a call between Kefentse Olabisi
19 using TT30 and Jimmy Carter using TT20. (Session 3175.) At the beginning of the call,
20 Jimmy Carter told Kefentse Olabisi that he had inadvertently left some “work [cocaine]”
21 there the night before, and when he came back to get it, Kefentse Olabisi was already
22 asleep. Kefentse Olabisi looked and confirmed that he found it, that it had fallen on the
23 ground. The topic of the conversation then shifted to law enforcement. Jimmy Carter told
24 Kefentse Olabisi that someone “told me last night, he said they doing a lot of stings . . .
25 They doing, they setting a lot of people up, right now.” As part of this discussion, Jimmy
26 Carter mentioned that a male referred to as “Sac” [Jamaal Davis aka J-Sac] who had just
27
28
     USAO 2019R01083                                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 14                                     SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 16 of 21




 1 opened up another restaurant called Tequila and Tacos in Columbia City 4 was “hot [the
 2 subject of law enforcement interest].” Kefentse Olabisi agreed and said that his “partner
 3 runs, my partner manages the spot. He did it with my Asian partner, Cesar. There is a
 4 dude named Cesar. He got his little dispensary too, but man, I ain’t fuck with them cats.”
 5 Jimmy Carter replied, “them motherfuckers is hot bro. My dude already talking about
 6 that shit [possibly referring to the April 2020 traffic stop on Cesar Clemente]. Oh all he’s
 7 doing is he’s tripping, he’s done, he’s done. . . he’s liz-aundering [money laundering]
 8 through that shit [Jamaal Davis is money laundering through his restaurant], he’s done.” 5
 9 The two men then discussed who might be “cooperating” and that people were working
10 with “the feds.” Based on my training and experience, I believe that Kefentse Olabisi and
11 Jimmy Carter were discussing that Cesar Clemente III, who is Asian/Pacific Islander, was
12 working with Jamaal Davis, whom agents know through prior investigations and
13 confidential source information goes by the alias J-Sac and owns several restaurants/food
14 trucks in the Seattle area including a taco restaurant, and that Jamaal Davis was
15 laundering money through his restaurants. Kefentse Olabisi also referenced Cesar
16 Clemente selling marijuana in addition to working with Jamaal Davis.
17            20.      In September 2020, a confidential source (CS8) 6 advised agents that CS8
18 knew Jamaal Davis aka Jay, identified by CS8 based on Jamaal Davis’s driver’s license
19
20   4
      Based on physical surveillance and confidential source information, agents identified Jamaal Davis as a Michael
     Walker DTO associate who owns restaurant businesses in Seattle, including City Teriyaki and a taco restaurant. A
21   confidential source advised that Jamaal Davis uses the restaurants to launder drug trafficking proceeds. Agents
     conducted open source research and located a restaurant named Taco City Taqueria in the Columbia City, Seattle
22   area that is affiliated with City Teriyaki and Jamaal Davis.
23   5
       On October 1, 2020, agents intercepted a call between Larry Collins using TT16 and Jamaal Davis at phone
     number (206) 422-3300 (TT32). (Session 987.) During this call, Jamaal Davis said, “it’s there but it’s not signed or
24   filled out.” Larry Collins replied, “who is gonna fill it out?” and Larry Collins stated that “Cesar’s here.” Jamaal
     Davis said that “his signature won’t work.” Agents believe that Larry Collins was referring to a check that Jamaal
25   Davis had not signed and that Larry Collins was trying to get the check signed by someone authorized to sign. As
26   discussed below, Cesar Clemente was identified as a business partner of Jamaal Davis and thus might have had
     authority to sign the check.
27   6
       CS8 has been a confidential source for the DEA since 2014. CS8 is a paid informant and is receiving immigration
28   benefits. CS8 has provided credible and reliable information in the past on other narcotics, firearms, and gang
     investigations, which has been corroborated by physical surveillance, wire interceptions, and open source research.
       USAO 2019R01083                                                                          UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
       AFFIDAVIT OF SA SHAWNA MCCANN - 15                                                        SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
                Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 17 of 21




 1 photograph. CS8 stated that Jamaal Davis owns Taco City and City Teriyaki in Seattle.
 2 CS8 reported that Jamaal Davis offered to introduce CS8 to narcotics dealers who can
 3 move multiple ounces to kilos of narcotics and informed CS8 that he would talk to his
 4 people and get back to CS8 in a few days. CS8 stated that Jamaal Davis always had a lot
 5 of cash on hand and believed that Jamaal Davis was laundering narcotics proceeds
 6 through his restaurant businesses. Later in September 2020, Jamaal Davis informed CS8
 7 of prices for cocaine, pills, methamphetamine, and heroin. CS8 advised agents that
 8 Jamaal Davis had a business partner that went by the name “Cesar,” who CS8 positively
 9 identified as Cesar Clemente III based on his driver’s license.
10            21.      Finally, agents obtained reported earnings/wages for Cesar Clemente III
11 from Washington State Employment Security Department, which showed that he had no
12 reported wages from January 1, 2016, through December 31, 2019. This amount of
13 reported income is inconsistent with his apparent lifestyle of owning two luxury vehicles
14 outright with no financing 7 and does not appear to reflect his actual income, acquired
15 through drug trafficking based on his association with the Michael Walker DTO and its
16 members involved in drug trafficking.
17 C.         Search of Cesar Clemente III’s Residence and Identification of the SUBJECT
              UNITS and SUBJECT BOX.
18
19            22.      On March 31, 2021, the Honorable Mary Alice Theiler issued search

20 warrants for Cesar Clemente III’s residence, 12120 SE 186th Street, Renton, Washington,
21 and two vehicles associated with Cesar Clemente III.
22            23.      Agents executed these search warrants on April 7, 2021. In the residence,

23 agents found Cesar Clemente III and his girlfriend. In the garage, agents located
24
     CS8 has worked on previous investigations that led to criminal charges and has successfully completed multiple
25   controlled purchases of narcotics in various investigations. Information and assistance provided by CS8 has led to
26   the seizure of narcotics and United States currency. CS8 has a felony conviction for conspiracy to distribute cocaine
     and a misdemeanor conviction for reckless endangerment.
27   7
       Washington Department of Licensing records show that Cesar Clemente III is the current owner of a black 2003
28   BMW X5 and a 2014 Audi Q7, and the records do not list any other entity, such as a lender, with an ownership
     interest in the vehicles.
       USAO 2019R01083                                                                       UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
       AFFIDAVIT OF SA SHAWNA MCCANN - 16                                                     SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
             Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 18 of 21




 1 numerous large garbage bags full of marijuana. Also in the garage, agents located
 2 materials indicating that marijuana processing was taking place at this location. In
 3 particular, agents located distillates, extracts, and other derivatives; packaging materials;
 4 and materials for rolling “joints” as well as pre-rolled joints. Washington State Liquor
 5 and Cannabis Board employees were on site during the search, who confirmed that the
 6 materials located were consistent with marijuana processing, and also confirmed that
 7 neither Cesar Clemente III nor the location were permitted under Washington State’s
 8 marijuana regulatory scheme to process or sell marijuana.
 9         24.    In a spare bedroom on the second floor of the home, agents located ten
10 firearms, including two firearms that have been determined to be stolen. There was
11 additional marijuana and THC in edible candies in this room near the firearms. In a
12 separate room downstairs, agents located two unloaded rifles.
13         25.    In total, agents seized over 100 kilograms of marijuana from the home.
14 They also located over $67,000 in cash, one cell phone, and a ledger containing
15 marijuana types, quantities, and pricing. Agents also located various documents reflecting
16 that Cesar Clemente III owned, operated, or was otherwise affiliated with several
17 businesses, had a safety deposit box at US Bank, and rented storage unit number 1042 at
18 West Coast Self-Storage in Columbia City in his name, Cesar Clemente III.
19         26.    Following the search, on April 7, 2021, Cesar Clemente III was arrested
20 based on a Criminal Complaint for Possession of Marijuana with Intent to Distribute and
21 Possession of a Firearm in Furtherance of a Drug Trafficking Crime. On April 14, 2021,
22 Cesar Clemente III was indicted on these same charges. Cesar Clemente III was not
23 detained following his arrest and was released on bond with conditions.
24         27.    On May 13, 2021, I went to West Coast Self-Storage and spoke with the
25 assistant manager on duty, who advised that Unit 1042 was currently rented under Cesar
26 Clemente III’s name. The assistant manager also advised that Cesar Clemente III
27 currently rented another storage unit, number 3127, under his name at that location. The
28 assistant manager advised that payment for both units 1042 and 3127, the SUBJECT
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 17                                      SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 19 of 21




 1 UNITS, was late, but that Cesar Clemente III appeared to regularly make his payments
 2 for the SUBJECT UNITS after the due date. The assistant manager further advised that
 3 records showed that the SUBJECT UNITS were accessed on March 18, 2021, before the
 4 search of Cesar Clemente III’s residence and arrest; 8 the SUBJECT UNITS were also
 5 accessed after Cesar Clemente III’s arrest, specifically on May 1, 2021 from
 6 approximately 7:50 p.m. to 7:55 p.m. and May 5, 2021 from approximately 12:43 p.m. to
 7 12:49 p.m. Both of these visits were for very short durations, indicating that Cesar
 8 Clemente III did not have time to clear out these storage units during these two visits.
 9            28.      On May 14, 2021, I received information from an employee at US Bank
10 that Cesar Clemente III has an active safety deposit box rented, specifically safety deposit
11 box 457 at the US Bank branch in Capitol Hill (SUBJECT BOX), under the name Cesar
12 Ysmael Clemente III. The information from US Bank showed that the last payment made
13 by Cesar Clemente III was on August 19, 2020 and that the next payment due on the
14 SUBJECT BOX is May 20, 2022.
15            29.      I know based on my training and experience, that drug traffickers
16 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
17 stash locations, including storage units and safe deposit boxes, in order to protect their
18 supply and to have the narcotics on hand for transactions. I also know that drug
19 traffickers maintain records and other trafficking-related materials in their premises,
20 including residences, storage units, and safe deposit boxes, for a long period of time,
21 including current and prior cell phone devices that contain text messages, contact lists of
22 drug trafficking associates, pay-owe sheets, and financial records. Additionally, most
23 illegal marijuana traffickers supply more than one customer. Cesar Clemente III’s
24 possession of over 100 kilograms of marijuana in fact indicates that he had numerous
25 customers. Moreover, even if agents believed that Cesar Clemente III had stopped
26
27
     8
28    The assistant manager advised that the facility tracks when a renter uses their unique code to access the facility,
     elevator, and when the specific storage unit door is opened and closed.
      USAO 2019R01083                                                                           UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
      AFFIDAVIT OF SA SHAWNA MCCANN - 18                                                         SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
             Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 20 of 21




 1 distributing marijuana altogether after his arrest on April 7, 2021, they would still expect
 2 to find evidence of prior drug trafficking and money laundering in Cesar Clemente III’s
 3 storage unit, in the form of current and prior cell phone devices, pay-owe sheets, and
 4 financial records, among other forms of evidence. As discussed above, drug traffickers
 5 often use multiple phones in their drug trafficking business, and it is common to find drug
 6 traffickers in possession of multiple phones at one time. Moreover, it is common for drug
 7 traffickers to change phones/phone numbers with some frequency to lessen the chances
 8 of detection by law enforcement, and it is common for traffickers to retain possession of
 9 older phones that are no longer in use. Those phones often still contain evidence of drug
10 trafficking, such as text messages, photographs, and stored contacts, as discussed at
11 further length above.
12          30.    Based on the large amount of cash and firearms located at Cesar Clemente
13 III’s residence, I also believe that additional firearms, cash, or other valuable assets may
14 be located in the SUBJECT UNITS and/or SUBJECT BOX. Particularly I know that drug
15 traffickers are commonly also engaged in money laundering in order to clean/convert
16 their illicit narcotics proceeds into seemingly legitimate money, and that a common stash
17 location for illicit proceeds and/or valuable assets of drug traffickers, such as expensive
18 jewelry, are safe deposit boxes. In light of the lack of reported wages for Cesar Clemente
19 III, I believe that Cesar Clemente III uses illicit drug proceeds to pay for his lifestyle and
20 expenses and therefore likely engages in some form of money laundering to legitimize
21 his illicit drug proceeds, including making frequent but small cash deposits into his bank
22 account and possibly the use of the SUBJECT BOX as a stash location for illicit proceeds
23 or other assets.
24                                        CONCLUSION
25          31.    Based on the foregoing, I submit there is probable cause to believe that
26 contained with the locations described in Attachments A1 and A2, there exists evidence,
27 fruits, and instrumentalities, as described in Attachment B, of violations of 21 U.S.C.
28 §§ 841 and 846 (distribution of, and possession with intent to distribute, controlled
     USAO 2019R01083                                                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AFFIDAVIT OF SA SHAWNA MCCANN - 19                                      SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
Case 2:21-mj-00289-BAT Document 1 Filed 05/15/21 Page 21 of 21
